Citation Nr: 1101311	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from June 1961 to November 1969 
and from March 1973 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and January 2007 rating decisions of 
the RO in St. Petersburg, Florida. 

The Veteran was afforded a personal hearing before the 
undersigned at the RO in October 2010.  A transcript of the 
proceeding is associated with the claims file.

The issue of entitlement to an initial compensable evaluation for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's aircraft ejection accident in service led to 
his current degenerative joint disease, degenerative disc disease 
of L3-L4, L4-L5, L5-S1, and mild dextroscoliosis. 

2.  Hypertension has not been diagnosed at any time during the 
appeal period. 





CONCLUSIONS OF LAW

1.  Degenerative joint disease, degenerative disc disease of L3-
L4, L4-L5, L5-S1, and mild dextroscoliosis was incurred in or 
caused by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the Veteran's claim for service connection of a low 
back disorder, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

Regarding his claim for service connection for hypertension, 
letters satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to the Veteran in August 2005 and January 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter also advised the 
Veteran as to how VA assigns disability ratings and effective 
dates as per Dingess.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
associated service treatment records, service personnel records, 
and private treatment records.  

The Board acknowledges that a VA medical examination was not 
provided with regard to the issue of entitlement to service 
connection for hypertension, nor was a VA medical opinion 
obtained to determine the nature and etiology of his complaints.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board concludes an examination is not needed 
because the evidence does not suggest that the Veteran has been 
diagnosed as having hypertension at anytime during the appeal 
period.  Specifically, private treatment records dated since July 
2004 and May 2005 show the Veteran's blood pressure within the 
normal range.  None of the private treatment records during 
applicable appeal period contain a diagnosis of hypertension 
and/or high blood pressure.  Additionally, the Veteran 
acknowledges that he does not currently receive treatment for 
hypertension.  See Hearing Transcript (T.) at p. 20.  It is also 
found that the Veteran is not competent to render a diagnosis of 
hypertension.  Thus, even though there is some question with 
regard to the Veteran having elevated blood pressure readings in 
service and in the 1980s, the Board finds that all the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim.  The fact remains 
that the Veteran does not have a currently diagnosed hypertensive 
disability nor is there any evidence of persistent or recurrent 
symptoms of hypertension.

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, in October 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2010 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  T. at p. 2.  Also, 
information was solicited regarding the onset of his hypertension 
(T. at p. 20)  and whether there were any outstanding medical 
records available demonstrating a current diagnosis of 
hypertension.  See T. at p. 20-23.  Therefore, not only were the 
issues "explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claim for service connection for hypertension.  
As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Low Back Disorder

The Veteran claims service connection for a low back disorder due 
to an aircraft crash and ejection in service.  Service treatment 
and personnel records verify that the crash and ejection occurred 
although the treatment records are silent as to low back 
symptomatology.  In his sworn testimony before the Board, the 
Veteran explained that the immediate problem at the time of the 
crash was his left leg and possible gangrene and therefore, the 
medical professionals at the time did not focus on his low back 
symptomatology.  T. p. 18.

A post-service, private X-ray revealed significant arthropathic 
changes at L3-L4, L4-L5 and L5-S1 in August 2007.  Next, in 
January 2008, a VA examiner diagnosed degenerative joint disease, 
degenerative disc disease of L4-L5, and mild dextroscoliosis.

The Board finds that the medical evidence is in equipoise on the 
issue of whether there is a nexus between active duty service and 
current complaints.  

Weighing in favor of the Veteran's claim is an October 2010 
medical opinion by the medical officer who investigated the 
Veteran's aircraft accident in service.  He opined that the 
Veteran's low back disorder should be service connected even 
though his current disorder is remote in time to the in-service 
accident, as the Veteran had no other history of back injury or 
physical findings to explain his current low back disorder.  The 
physician also based his opinion on the details surrounding the 
initial injury including the Veteran's contact with the canopy 
frame on ejection, and his probable positioning in the ejection 
seat which contributed to his injuries.  The physician is also 
familiar with spinal injuries which occur during ejection from 
aircraft and submitted articles related to such injuries along 
with his opinion. 
	
Weighing against the Veteran's claim is a VA examiner's opinion 
dated in January 2008.  The VA examiner concluded that the 
Veteran's low back disorders were not due to service because 
there was no evidence of low back symptomatology at the time of 
the in-service event, there were no back problems until many 
years after the in-service event, and current back problems are 
non-specific and not unusual for people in his age group.  

	The Board finds both opinions were adequate for evaluation 
purposes.  Specifically, the VA examiner reviewed the claims 
file, interviewed the Veteran and conducted a thorough physical 
examination as well as diagnostic testing.  The private 
physician, by contrast, is uniquely aware of the Veteran's 
present symptomatology as well as details surrounding the in-
service incident as he was also the flight surgeon on duty at the 
time of the in-service incident.  There is no indication that the 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Therefore, the 
Board finds the opinions to be probative.

That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private medical opinion that 
is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).   
Indeed, significant deference is given to the Veteran's sworn 
testimony wherein he explained that he did not seek treatment for 
his low back pain in service because he was transferred to in 
Vietnam shortly following the ejection incident.  T. at p. 12.  
Had he complained of back pain, he says would grounded and not 
allowed to fly.  Id.  He felt this would have amounted to a 
dereliction of his duties.  Indeed, he was awarded the Silver 
Star for valor for his service in Vietnam.  The Board finds his 
explanation credible.  The Board also finds the Veteran's 
assertion of experiencing chronic back pain since service to 
genuine, credible, and consistent with the evidence of record.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case 
of oral testimony, a hearing officer may properly consider the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance"). 

As such, service connection for degenerative joint disease, 
degenerative disc disease of L3-L4, L4-L5, L5-S1, and mild 
dextroscoliosis is granted.  

Hypertension

The Veteran claims service connection for hypertension; however, 
he acknowledged that he does not currently receive treatment for 
hypertension.  T. at p. 20.  However, he added that he currently 
takes medication for a voiding disorder which he believes treats 
his high blood pressure.  T. at p. 21.  

A review of record shows an absence of evidence of complaints, 
treatment, or diagnosis for hypertension at any time since the 
Veteran filed his claim for service connection in July 2005.  
Notably, private treatment records dated since 2004 contained 
pressure readings in the normal range.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010), Note (1) (hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, and 
/or systolic blood pressure is predominantly 160 mm. or greater).   
A May 2005 report indicated that his blood pressure was 128/80.  
His blood pressure in July 2004 was recorded as being 124/70 and 
128/80.  Indeed, as noted above, the Veteran testified that he 
receives "no treatment, no medication, or anything" for his 
blood pressure.  Thus, the Board concludes that the Veteran does 
not have a current diagnosis of hypertension as required for the 
establishment of service connection.  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 (2009).  
The Court has held that "this requirement is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
McLain, the Veteran was diagnosed with the disorder and then the 
disorder resolved.  The present case is distinguishable from 
McLain.  The Veteran in McLain had the disorder at some point 
during the pendency of the claim.  Here, his most recent elevated 
pressure reading was in March 2003, well before he ever filed a 
claim for service connection of hypertension.  His blood pressure 
readings were normal during the pendency of the claim. 

The Board has also considered the Veteran's statements regarding 
his belief that he has hypertension and that another one of his 
medications inadvertently treats his hypertension.  T. at p. 21.  
The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, however, the Veteran is not competent to provide 
testimony regarding the diagnosis of hypertension.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because hypertension is not diagnosed by unique and readily 
identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
diagnosis of hypertension are found to lack competency.

As the Veteran does not have a current diagnosis of a 
hypertension disorder, the claim must be denied.  

In so finding, the Board acknowledges the fact that the Veteran 
served two tours of active service, and that those records 
include blood pressure findings that a diagnosis of hypertension.  
Specifically, on the day of his November 1969 enlistment 
examination, his recurrent systolic reading was 144 and recurrent 
diastolic reading was 104.  He repeated readings for three days 
following the examination and his readings were in the normal 
range (110/78, 120/82, and 110/80).  Similarly, the Veteran's 
entrance physical in March 1973 for his second period of active 
service, revealed a blood pressure reading of 124/94 but did not 
contain a diagnosis or notation regarding the blood pressure.  
Rather, the examiner stated that the Veteran was qualified for 
duty.  The remaining service treatment records from his second 
tour of service indicated normal blood pressure readings.  His 
second period of service ended in June 1973.  

Periodic Reserve duty examination records indicate normal blood 
pressure readings until December 1985.  A private treatment 
record dated in January 1986 also revealed slightly elevated 
blood pressure.  Notably, at the January 1986 appointment, the 
Veteran reported to the physician that he had no prior history of 
elevated blood pressure with the exception of a Reserve physical 
one month prior, when he was told that his diastolic pressure was 
in the 90's.  Subsequent treatment records in from March 1994 
through 1997 diastolic blood pressure readings in excess of 90mm.  
A September 2001 treatment record indicated normal blood 
pressure.

However, notwithstanding the fact that the Veteran report in 
January 1986 that he did not have a history of high blood 
pressure, the Board emphasizes that none the findings in the 
Veteran's service or post-service treatment records negate the 
fact that there is simply no current evidence of a hypertension 
or chronic symptoms related to hypertension at any time during 
the appeal period.  Without there being evidence of a current 
diagnosis of hypertension, the appeal must be denied.


ORDER

Service connection for degenerative joint disease, degenerative 
disc disease of L3-L4, L4-L5, L5-S1, and mild dextroscoliosis is 
granted.

Service connection for hypertension is denied. 



(CONTINUED NEXT PAGE)



REMAND

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim for an initial compensable rating for 
his bilateral hearing loss so that he is afforded every possible 
consideration.  

First, the Veteran should be scheduled for a VA examination to 
determine the current level of symptomatology.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required 
to direct a new examination simply because of the passage of 
time, a new examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  

Here, in his sworn testimony before the Board in October 2010, 
the Veteran indicated that his bilateral hearing loss disability 
had increased in severity since his last VA examination, which 
had been in July 2006.  He specifically noted that he now 
experienced more difficulty participating in conversations in 
group settings.  He is experiencing isolation as a result of his 
disability.  T. at p. 3-4.  

Outpatient treatment records reflect that the Veteran underwent 
an audiology consultation in January 2008 but the report does not 
include results as the service provider indicated the results 
were not valid for rating purposes.  

In light of the Veteran's contentions of increased bilateral 
hearing loss symptomatology since the prior examination in July 
2006, the Board finds that an additional VA examination is 
necessary to determine the current nature and extent of this 
service-connected disability.  

The Veteran should also be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain outpatient treatment records 
regarding hearing loss from the VA HCS in 
Bay Pines, FL from January 2008 to the 
present. 

2.	Make arrangements for the Veteran to be 
afforded an examination to evaluate his 
current bilateral hearing loss disability.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  Any functional impairment 
should be discussed. 

3.	 The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.	Thereafter, the RO should re-adjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues, as well 
as a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


